Citation Nr: 0103198	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia, to include emphysema.  

2.  Entitlement to service connection for emphysema due to 
tobacco use or nicotine dependence during service.

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in New Orleans, 
Louisiana, which denied claims of entitlement to service 
connection for residuals of pneumonia, to include emphysema, 
emphysema due to tobacco use or nicotine dependence during 
service, and hearing loss.


REMAND

The veteran asserts that service connection should be 
established for residuals of pneumonia, emphysema and hearing 
loss.  The veteran essentially argues that his emphysema 
developed due to treatment for pneumonia during service, as 
well as smoking during service, or was otherwise caused or 
aggravated as a result of nicotine dependence incurred as a 
result of his inservice tobacco use. 

The Board initially notes that  the veteran's service medical 
records appear to have been destroyed as a result of the 1973 
fire at the National Personnel Records Center ("NPRC").  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (codified at 
38 U.S.C.A. § 1103).  However, this new section applies only 
to claims filed after June 9, 1998.  As the veteran filed his 
claim in January 1998, the statutory change will not affect 
the disposition of this appeal.

The veteran's only service medical records consist of a 
separation examination report, dated in February 1946, which 
notes that he was treated for 31/2 months for pneumonia at the 
"305 Sta. Hosp. Scotland February 1945."  It was indicated 
that the veteran was not disabled, and that his pneumonia was 
unlikely to result in disability.  His chest X-ray was 
negative, and his lungs were clinically evaluated as normal.  
The results of his whispered voice hearing test were 15/15, 
bilaterally.  It was indicated that there were no ear, nose 
or throat abnormalities.  

Post-service medical records includes two reports from J. R. 
Romero, M.D., dated in April 1998 and February 1999, 
respectively, which show that Dr. Romero stated that the 
veteran has had a hearing impairment since 1945 that is 
related to noise exposure during service, and emphysema/COPD 
(chronic obstructive pulmonary disease) since 1988 due to 
smoking and pneumonia during service.  Reports from Burt M. 
Bujard, M.D., dated between 1983 and 1999, include reports 
dated in December 1997 and October 1998, which note a two 
pack-per-day history of smoking for 40 years, and that the 
veteran quit smoking in 1985.  The diagnoses included COPD 
and hearing impairment.  In a December 1997 report, Dr. 
Bujard related the veteran's hearing impairment to exposure 
to noise during service.  He also noted probable early 
emphysema.  A September 1999 letter from G. Gary Guidry, 
M.D., shows that Dr. Guidry states that he had been treating 
the veteran for the past year for COPD, and that, "There is 
a better than 50 percent probability that the veteran's lungs 
were weakened after a long siege of pneumonia in the 
service."  He further stated that this condition, and the 
veteran's smoking during service and thereafter, caused his 
emphysema.  

A lay statement from A.J.C., received in September 1999, 
shows that he asserts that he has known the veteran all his 
life, that he and the veteran were drafted at the same time, 
and that the veteran never smoked until he entered the 
service.  He states that cigarettes were freely available 
during service, and that the veteran smoked from his 
separation from service until the 1980's.  He states that the 
veteran was treated for pneumonia for three months during 
service.  

The Board finds that a remand is required.  As an initial 
matter, in September 1998, the RO denied the claims as not 
well grounded.  In a supplemental statement of the case, 
dated in October 1999, the RO subsequently affirmed its 
decision that the claims for hearing loss and emphysema due 
to tobacco use or nicotine dependence during service were not 
well grounded.  However, during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist, to include elimination of the requirement of 
submission of a "well-grounded " claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claims of entitlement to service 
connection for hearing loss and emphysema due to tobacco use 
or nicotine dependence during service.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the veteran's claims without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
veteran's claims under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In addition, although the veteran has completed 
questionnaires for reconstruction of medical data (NA Form 
13055) on two occasions, in April and May 1998, it does not 
appear that the RO has forwarded these forms to the NPRC and 
requested a search of the records of the Surgeon Generals 
Office concerning the veteran's treatment for pneumonia.  On 
remand, the RO should request a search of the Surgeon 
Generals' Office records.  

The lay statement of A.J.C. is not accompanied by his 
discharge.  On remand, the RO should attempt to verify 
A.J.C.'s statements by obtaining a copy of A.J.C.'s discharge 
from the Department of the Army.  

Although Dr. Guidry and Dr. Romero have submitted brief 
reports, it does not appear that the veteran's treatment 
records from these two physicians have been associated with 
the claims file.  On remand, these records should be 
requested.  

With regard to the aspect of the veteran's claim involving 
tobacco use and nicotine dependence, the Board notes that in 
May 1997, VA's General Counsel issued an opinion to the 
effect that secondary service connection may be established, 
under the terms of 38 C.F.R. § 3.310(a), only if a veteran's 
nicotine dependence, which arose in service, and resulting 
tobacco use, may be considered the proximate cause of the 
disability which is the basis of the claim.  See VAOPGCPREC 
19-97, 62 Fed. Reg. 37,954 (1997).  In this case, Dr. Romero 
and Dr. Guidry have linked the veteran's emphysema to smoking 
and pneumonia during service.  However, the claims file does 
not currently contain a diagnosis of nicotine dependence, 
treatment records appear to be missing, and it does not 
appear that the veteran developed emphysema until 1988, about 
42 years after separation from service.  Accordingly, the 
Board has determined that an examination and opinion are 
required in this case, to include an opinion as to whether 
the veteran developed a nicotine dependence during his 
service, and, if so, whether the veteran currently has a 
respiratory disorder that is related to such nicotine 
dependence.  

Finally, the veteran has presented a claim for "residuals of 
pneumonia, to include emphysema" on a direct basis.  See 
38 C.F.R. § 3.303 (2000).  This claim was denied as not well 
grounded in September 1999.  However, a review of the October 
1999 supplemental statement of the case indicates that that 
the RO denied this claim on the merits after the submission 
of additional evidence.  In any event, this claim and the 
claim for emphysema due to tobacco use or nicotine dependence 
during service involve the same disability.  As the 
development and the outcome pertaining to the claim for 
service connection for emphysema due to tobacco use or 
nicotine dependence during service could have a significant 
impact on the outcome of the claim for residuals of 
pneumonia, to include emphysema, on a direct basis, these 
issues are considered inextricably intertwined, and must be 
decided together.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  
Further adjudication of the claim for residuals of pneumonia, 
to include emphysema, will therefore be postponed until the 
remand action is completed.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should forward copies of the 
veteran's completed questionnaires for 
reconstruction of medical data (NA Form 
13055) to the National Personnel Records 
Center and request that they perform a 
search of records for treatment of the 
veteran at the "305 Sta. Hosp." in 
Scotland in about February 1945.  A 
search of any other indicated alternative 
sources of service records should also be 
conducted.  Any service personnel and/or 
medical records obtained should be then 
associated with the claims folder.  (If 
the veteran's service is not the type 
that would be covered by the Surgeon 
Generals Office, the RO may place proper 
notification in the file that the 
veteran's records would not be included.

2.  The RO should contact Dr. Guidry and 
Dr. Romero, and ask them to provide all 
records relating to treatment of the 
veteran.  All records received should 
also be associated with the claims 
folder.

3.  The RO attempt to obtain A.J.C.'s 
discharge from the Department of the 
Army.  

4.  The RO should arrange for the veteran 
to have a VA respiratory diseases 
examination.  The RO should arrange for 
the claims folder and a copy of this 
REMAND to be reviewed by the examiner.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current 
respiratory disorder is etiologically 
related to any disease in or incident of 
service.  In addition, the examiner 
should elicit a full, precise smoking 
history from the veteran, and determine 
whether it is at least as likely as not 
that the veteran developed a nicotine 
dependence during service under the 
substance dependence criteria set forth 
in the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed., 1994) (DSM- 
IV).  In the event the examiner 
determines that the veteran developed 
nicotine dependence during service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current respiratory disorder is 
related to such nicotine dependence.  
Detailed reasons and bases for all 
opinions reached should be legibly 
recorded.  All additional information 
necessary for the physician to reach his 
or her determination should be provided 
upon request.  All opinions, and the 
bases therefor, should be set forth in a 
detailed report.

5.  The RO should readjudicate the 
claims, with the claims for hearing loss 
and emphysema due to smoking or nicotine 
dependence developed during service 
specifically to include consideration of 
the recent legislative changes as 
contained in the Veterans Claims 
Assistance Act of 2000.  The RO should 
ensure that its efforts conform to all 
relevant provisions of the Act.  

6.  The veteran and his representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claims.  If the veteran has or can obtain 
evidence that establishes that his 
emphysema or hearing loss is related to 
his service, to include emphysema as due 
to smoking or nicotine dependence 
developed during service, that evidence 
must be submitted by him to the RO.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  The veteran is free to 
submit additional evidence in support of his claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




